Citation Nr: 1233199	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-46 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lichen simplex chronicus, also claimed as chloracne, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1968 to June 1971 and from May 1972 to April 1974.  The Veteran was also a member of the National Guard from January 1985 to January 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2011, the Board remanded this claim for additional development, to include obtainment of a VA examination to evaluate the nature and etiology of any current skin disorder.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate consideration.  It is remanded to the RO as set forth below.


REMAND

Review of the Veteran's Virtual VA electronic claims folder shows that additional evidence, to include VA treatment records dating from January 2010 to March 2012, was stored in the electronic claims file just prior to the issuance of the March 2012 supplemental statement of the case.  There is no indication that this evidence was reviewed or considered prior to the issuance of the supplemental statement of the case.  There was no reference to it in that document.  This evidence is not accompanied by a waiver of initial RO consideration.  Under laws administered by VA, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate agency of original jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  Therefore, it is appropriate that this evidence be first considered by the RO prior to Board review.

Additionally, in August 2012, the Board received a motion from the Veteran's newly appointed private attorney requesting that he be appointed as the representative in this claim.  On September 19, 2012, the undersigned granted the motion to change representation.  July 2012 correspondence from the RO to the Veteran's newly appointed representative, however, shows that he requested a copy of the claims file for review in January 2012.  The July 2012 correspondence indicates that this request was previously sent to the RO Privacy Act Coordinator for processing.  Neither the paper nor the electronic claims files provide any indication that a copy of the record was mailed to the attorney, and to date, the Board has not received any evidence or argument from him.  Accordingly, the RO should ensure that the attorney has been provided with a copy of the claims file, to include any records contained in Virtual VA, and should invite him to submit any additional argument and/or evidence in this matter.  He should be given and notified of a reasonable time by which any additional argument and/or evidence must be received.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the Veteran's attorney has received a copy of the claims folder as requested in January 2012, to include copies of any additional records contained in Virtual VA.  All efforts made in this regard should be documented in the claims file.  If the documents were sent, they need not be sent again, but the claims file must contain documentation that the requested records were provided.

Additionally, invite the Veteran and his attorney to submit any additional argument and/or evidence and notify them of a reasonable time by which it must be received.  

2.  After completion of the above, and any additional development deemed necessary, the issue on appeal should be reviewed, to include any VA treatment records located in the Virtual VA electronic claims file dating since January 2010, with consideration of all applicable laws and regulations.  If any benefit is not granted, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



